Citation Nr: 0016831	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 16, 1998, 
for the awards of  increased evaluations for residuals of 
gunshot wound of the left buttock, and for scar of the left 
thigh as a residual of gunshot wound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted increased rating evaluations for the service-
connected residuals of gunshot wound of the left buttock, and 
residual scar of the left thigh due to gunshot wound.  

The appellant was afforded a hearing before the undersigned 
Member of the Board sitting at the RO in November 1999.  At 
that time, the appellant submitted additional evidence in 
support of his claim, along with a waiver of RO consideration 
of this evidence. 

The Board notes that during the November 1999 hearing, the 
service representative, on behalf of the appellant, raised 
the issue of whether clear and unmistakable error was 
committed in the July 1947 rating action which reduced the 10 
percent rating evaluation for the service-connected 
disability of the left buttock to no percent and confirmed 
the assigned noncompensable evaluation for the disability of 
the left thigh.  This issue has not been developed for 
appellate review, and is referred to the RO for the 
appropriate action.

REMAND

Initially, the Board has found that the appellant's claims 
for an effective date prior to March 16, 1998, for the awards 
of increased rating evaluations for residuals of gunshot 
wound of the left buttock, and for residual scar of the left 
thigh due to gunshot wound are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, his claims are 
plausible and meritorious on their own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Once it has been determined that a claim is well grounded, as 
here, VA has a statutory duty to assist the appellant in the 
development of that claim.  38 U.S.C.A. § 5107.

A preliminary review of the record discloses that service 
connection was granted in April 1946, for residuals of 
gunshot wound of the left buttock, rated as 10 percent 
disabling, and for residual scar of the left thigh due to 
gunshot wound, rated as 0 percent disabling by the New York 
RO.  Thereafter, in July 1947, the RO reduced the rating 
evaluation for residuals of gunshot wound of the left buttock 
from 10 percent to 0 percent, and continued the assigned 0 
percent rating for the disability of the left thigh.  The 
record shows that the wounds were sustained during the 
Normandy Invasion for which the veteran was awarded the 
Silver Star.

The record further reflects that in correspondence received 
at the Atlanta RO in February 1985, the appellant requested 
increased rating evaluations for his service-connected 
disabilities.  By letter dated in March 1985, the Atlanta RO 
advised the appellant that his application for benefits had 
been received, and that no further action was required of the 
appellant at that time.  Received in March 1985 was a copy of 
the VA letter on which the appellant thanked the RO for the 
above information.  

Further, a notation appears on this document which indicates 
that additional action in this matter was "pending medical 
evidence 4/22/85".  There is no indication in the record, 
however, that a written request for information regarding 
medical treatment for the subject disabilities was forwarded 
to the appellant.  

Following a review of the record, it is the opinion of the 
Board that the February 1985 correspondence submitted by the 
appellant represents the date of receipt of the claim for 
increased rating evaluations for the service-connected 
disabilities which was adjudicated by the RO in October 1998.  
The Board is also of the opinion that further evidentiary 
development is required.  


Accordingly, in order to fully adjudicate the appellant's 
claims, this matter is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant and 
request that he provides the names and 
addresses of all VA and private medical 
providers who have treated him for his 
service-connected disorders from January 1946 
to March 1998. 

2.  After securing the necessary releases, 
the RO should request any records of medical 
treatment which have not been associated with 
the appellant's claims file. 

3.  After completion of the above 
development, the RO should readjudicate the 
appellant's claims for an earlier effective 
date for the awards of increased evaluations 
for the service-connected disabilities. 

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

